Callahan and Doerr, JJ. (dissenting).
We disagree. In McDermott v Torre (56 NY2d 399) the Court of Appeals held that under some circumstances the continuing treatment of one medical professional may be imputed to another professional. The key inquiry is the nature of the defendant’s relationship to the patient. In holding that the doctrine may not be imputed to an independent laboratory, the court observed (p 408) that the laboratory had no relationship with the patient nor did it act “in relevant association” with the physician. Moreover, the laboratory does not have the opportunity to discover its mistake. These considerations do not apply to the facts at hand. Here, the doctor to whom the doctrine is sought to be applied did have an ongoing relationship with plaintiff and her other doctors, since the latter communicated with defendant concerning plaintiff’s case. Moreover, these communications touched on the very act claimed to be negligent, to wit, excessive radiation treatment. The policy underlying the continuous treatment doctrine is the recognition that the original treating physician is in the best position to identify and correct his malpractice. Here defendant was given precisely that opportunity by the subsequent physicians who contacted defendant. Thus, it is appropriate to impute the subsequent treatment of plaintiff’s other doctors to defendant. (Appeal from order of Supreme Court, Onondaga County, Tenney, J. — dismiss action.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Moule, JJ.